Title: To George Washington from Alexander Spotswood, 25 July 1799
From: Spotswood, Alexander
To: Washington, George

 

Dr Sir
July. 25. 1799

Much rain last week and some other matters prevented my Sending to the post office until last Tuseday (the 23d) when I got both your favors of the 15 & 20 Inst., which I shall proceed to Answer, begining first with your private concerns.
The administrators of James Mercer decd are Mr John Brooke, and James Garnet—the former lives 13 Miles from me, the latter, 36—and you may rest assured I will take the Earliest opportunity of procureing the Conveyance you wish for.
The information you want as to the laws of Kentucky, respecting the recording of Deeds there made in Other states; I can only give as I had it myself when last in that State.
A Deed made here and witnessed and a certificate on the Back Signed by two Magistrates, certifying, the Said deed was Executed, Acknowledged, and witnessed in there presence, will be proof (Sufficient) to Carry it to Recorded, if Offered within 18 Months.
A Deed made and recorded here, with the clerks certificate thereto, will be admitted to record in Kentucky.
Whether there be any time limitted by the laws of Kentucky for bringing forward Such last mentioned deeds, I am at a Loss to Say—but I am inclined to think Not; as the laws of every country Say that no time Shall Obliterate the Testimony of Record.
About the 20th of August a Mr Duval, a man much to be relied on, moves Forward to Kentucky with his Family, so that you have Nothing to do but to Inclose your deed in a letter to Peyton Short Esqr. near lexington, and forward the Same to me, & on its comeing to hand I will Acknowledge the rect thereof—with an assureance, that Mr Duval to whose care I shall commit it; and who Settles near lexington, shall deliver the Same to Mr Short in person.
I Feel myself much obliged for your Attention to my Son Georges wishes—and had I have known, that you had determined (on quitting the chair of goverment) Not to be the Medium through which applications for appointments in the navy should come; I should have declined Soliciting you into a delicate Situation.
It was not my wish to procure George a Commission, or a permanent Appointment immediatly, but only to get him Enrolled as

a Midshipman, to be called on at the end of 15 Months, should there then be a Call for Such officers—dureing this time he would be closely employed in the Studdy of Mathematicks and Geography—and being a youth of fine genious would by close Studey in 12 Months make himself clever in these two branches of education and with a Knowledge of the former—he would be able in Six weeks to Make himself acquainted with the theory of Navigation—and to perfect him as much as possible in the duties of a Seaman; I am About haveing a Vessel done up with plank Masted and Spar[r]ed, and shall employ an old Seaman to instruct him in the Art of Riging (every Saturday) which will enable him to go on Ship board with Some confidence—and he Knowing the theory of his duty well, a few cruises perhaps might qualify him for a Step higher.
There are two appointments of Midshipmen from this Neighborhood; but the persons are ignorant of the duty they are to enter on and may Remain Midshipmen, until the hair grew grey on there head and be then but very little wiser, than the day they went on board.
My wish when George goes forth, is that he may be of Service, and as he Takes pleasure in Obligeing me—if ever he gets an Appointment, I shall require him to Serve the first cruise as a foremast man—which will give him experience in his duty as a Seaman.
I shall take every opportunity of pointing out to you, Such persons as I think in my opinion fit for Regimental appointments in doing of which, I will not Abuse the confidence you place in me.
Yesterday a Mr William Hedgeman Thom, came to my house, and presented me the inclosed from general Steevens, who I believe you know as well as I do—and being a Stranger to Mr Thoms Merits, Refer you to the Generals letter for the same.
In justice to the Gentleman, I must relate what Passed between us.
he observed, that being under age, when the appointments to the present army was made, and Supposeing there would for a length of time be a call for officers—he thought it would be more prudent to wait until he did come of age, then to Settle his affairs and put them in Such train, that he might not have any thing to Attend to but his duty—(Should he get an appointment.)

I then asked him if he had thought of any Particular rank; he said he wished the appointment of Captain; I told him that I was well apprized that the rank of Captain was held in but too little Estimination—but that he might rely, that it was a very important command; and a man must be well known to Obtain it in the present Service.
He modestly observed, that young men was generally ambitious; he perhaps might be so—but trusted it was no fault, when it was for a good purpose—and as he intended to make a life bussiness of the profession he wished to enter on; he pledged his honor, that he would receive and Accept any Appointment that was offered him—and that his anxiety to get into the army was Such, that if his wishes could not be gratified; he would enter as a private and depend on his good behaviour for promotion—Mr Thom is a Sensible, genteel, likely young man, and appears to have been well brought up—and if men of his Age (21) is received as Captains; had I power I should not hesitate in giveing him the Appointment. My family are well and desire the best regards to you, Mrs Washington, Mr & Mrs Lewis as well as dr Sir Yr Mt Affte Obliged Hbe St

Alexr Spotswood


P.S. Just as I concluded this letter, I recd your favr of the 21 inst.—enclosing a letter from the Secretary of the Navy to My Son George; with a commission, as midshipman in the Navy and a prescribed oath for him to take; but unfortunately, I was not Sufficiently Correct in his Name to you; It being—Go. Washington Spotswood—I shall address a polite letter to the Secretary—and Make my Acknowledgements to the president—for this mark of Attention—which I attribute to you—and shall impress on Georges mind the great favor which is Shewn him—and how highly he is indebted to you for the Appointment—I shall Send in the Commission &c. by My frd Brigadr gl Wm Washington of South Carolina Who is to be at my house this Evening—on his way I presume to Philadelphia, of course via Mt Vernon.
& on the return of the papers I will communicate to George his great good fortune when he shall address a propper letter on the Occasion to Secretary of the Navy. as usual Dr Sir A.S.
should Mr Thom Succeed—his letter may be addressed to him at Fredricksburg—to the care of Capt. Thornton.

